DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6-7, filed 05/31/2022, with respect to 35 USC 102/103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 5-7 are dependent, and Claim 8, for which Claims 9 is dependent, teaches limitation: “the contactor is formed in a wavy shape” or “a stopper that restricts a relative rotating motion of the base-side unit structure or the rotary member-side unit structure is provided in the power feeding unit” that is not taught in the prior art of record and upon further search, examiner could not find prior art that would disclose the above limitations.
Henderson (US5775920) is the closest prior art of record.
Regarding Claim 1, Henderson teaches, Fig.1-4, a bearing structure with a power feeding path (field of invention), the bearing structure including a bearing member (stationary mount on steering column)(column 3 lines 34-36) that supports a rotatable rotary member (rotating steering wheel-column 3 lines 48-51) and being configured to be attached to a vehicle (field of invention), the bearing structure comprising:  a power feeding unit (10) disposed in a position interposed between a member configuring the rotary member (steering wheel) and a member configuring the bearing member (steering column) and including a base-side unit structure (14) provided on the bearing member side (Fig. 3-4), a rotary member-side unit structure (12) relatively rotatable with respect to the base-side unit structure and provided on the rotary member side (Fig. 3-4), an arcuate or circumferential conductor (42, 44) provided in one of the base-side unit structure and the rotary member-side unit structure (Fig. 4), and a contactor (40) provided in another of the base-side unit structure and the rotary member-side unit structure and configured to retain an electric conduction state with the conductor (column 4 lines 60- column 5 lines 2); and a power feeding path (column 3 lines 59-64) configured by a power feeding harness (20)(column 4 lines 3-7) for feeding, via the conductor and the contactor, electric power from a power feeding device of the vehicle to an electric device provided in the rotary member (column 3 lines 59-column 4 lines 7) wherein the contactor (40) is formed by an elastic body (column 5, lines 3-9) that urges the base-side unit structure and the rotary member-side unit structure to directions in which the base-side unit structure and the rotary member-side unit structure are separated from each other (implicit).
Henderson does not teach the above allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848